IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY D. HILL,                            : No. 184 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Quo Warranto - King’s Bench Matter” is

DENIED.